Seawell, J.
delivered the opinion of the Court.
The declaration in this case contains two counts, one to recover the value of the slave, the other to recover the hire.
As to the first, the Jury found that the time of hiring was not expired, when the accident befel the slave, and that the accident was not owing to the negligence of the defendant.
As to the other count, the Jury found for the plaintiff, and assessed damages to six pounds. From the evidence on the trial, the plaintiff (if entitled at all on that count) was entitled to about twelve pounds. The defendant’s counsel offered to increase the damages to that amount.
At the return of the verdict, the defendant’s council moved for a nonsuit, under the act of 1777, c. 2, § 10. The plaintiff not having recovered thirty pounds, to which it was alleged the jurisdiction of the Superior Courts was reduced by the act giving concurrent jurisdiction with the County Courts, the plaintiff’s counsel moved for a new trial, on the ground of verdict being contrary to law and evidence: and both questions are submitted to this Court.
As to the motion for a new trial, we are all of opinion that the whole circumstances of the case were properly left to the Jury, respecting the expiration of the time; and that the right of the plaintiff, in law, to recover, depending upon that fact, which the Jury have found against him; that in a case of doubtful evidence the Court should not disturb the verdict.
As to the motion for a nonsuit, the declaration shews the nature of the contract, and the verdict shews the amount, and both are within the jurisdiction of a Justice. The act of 1777 declares, that where the plaintiff in the Superior Court *368shall recover less than fifty pounds, he shall be nonsuited and the act giving concurrent jurisdiction to the Superior and County Courts, not having repealed that part of 1777, which relates to the nonsuit;—we are of opinion, that the plaintiff should have been nonsuited, and therefore that the verdict be set aside and a nonsuit entered.